DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 12, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 12, and 21 recite “the set of random time delays includes a uniform distribution of random values within a range spanning from zero to a maximum tolerated standoff distance between two or more transducer elements.” Figs. 14, 19, and 20, and Paragraph [0073, 105] appear relevant to this claim limitation. Paragraph [0073] gives an example of a range of the time delays “from 0 to 200 wavelengths.” Alternatively, Fig. 20 and paragraph [0105] gives a range of time delays “from 0.196 microseconds to 2.56 microseconds.” However, the specification does not disclose how a distance quantity could be used as a time variable. How is the distance range converted into a time range? Does the time delay correspond to time for the first transmitted wave to have traveled a number of wavelengths? Therefore, it is not clear the inventors had possession of the methods and acoustic probe using “the set of random time delays…within a range spanning from zero to a maximum tolerated standoff distance…” For this reason, claims 4, 12, and 21 fail to satisfy the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 21 are indefinite because “set of random time delays” are within “a range spanning from zero to a maximum tolerated standoff distance.” Applicant does not explain in the claim or specification how a distance quantity could be used for a time variable. For examining purposes, “a range spanning from zero to a maximum tolerated standoff distance between two or more transducer elements” is interpreted as “a range spanning from zero to a maximum value.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23, and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayes US 20160270763 A1.

Regarding claim 19, Hayes teaches a method of signal transmission ([0028]), comprising: 
transmitting by a first transducer element (probe device 120 can include on transducer segment or an array of multiple transducer segments, [0055]), after a time delay associated with the first transducer element (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process; [0061]), acoustic waveforms towards a target volume in a biological subject (transmit acoustic waveforms toward a target volume in the biological subject, [0028, 63]);
receiving by a second transducer element (transmitter/receivers, [0040, 41]), after a round-trip time between the first transducer element and the second transducer element, returned acoustic waveforms that return from at least part of the target volume (one or more transducer segments including an array of transducer elements arranged on the shaped section of the housing body to receive returned acoustic waveforms that return from at least part of the target volume, [0063]); 
identifying the first transducer element that contributes to the returned acoustic waveforms based on the time delay and the round-trip time ( stored data includes the digital format of the received returned acoustic waveforms, the corresponding synthesized waveforms, and corresponding position data of transducer elements operated to transmit and transducer elements operated to receive in transmitting and receiving positions, respectively; [0065]); and 
processing the returned acoustic waveforms based on the identification of the first transducer element to generate an image of the target volume in the biological subject (the processing unit of the controller unit is operable to process the received returned acoustic waveforms to produce a data set including the information of at least part of the target volume; [0064, 65]; the computer is configured to produce an image of at least part of the target volume based on the information, [0069]).

Regarding claim 20, Hayes teaches the method of claim 19, wherein the time delay is selected from a set of random time delays (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process; [0061]).

Regarding claim 21, Hayes teaches the method of claim 20, wherein the set of random time delays includes a uniform distribution of random values (Some or all of the transducer elements that form the transducer array can transmit (e.g. randomly) includes a uniform distribution of random values (although the transmission order may be randomized, each of the time delay values available for selection is equally likely to occur because all the waveforms generated will need to be transmitted, with none of those transmissions being simultaneous, omitted, or repeated; [0061]) within a range spanning from zero to a maximum tolerated standoff distance of the first and second transducer elements (the first of the acoustic waveforms to be transmitted has a zero delay; the last of the acoustic waveforms to be transmitted has a time delay larger than all the other acoustic waveforms and the value of which is determined by the sum of the transmission times for all the other acoustic waveforms; [0061]).

Regarding claim 22, Hayes teaches the method of claim 19, wherein the first transducer element is different from the second transducer element (different transducer elements can be selected to form the receive array, [0060]).

Regarding claim 23, Hayes teaches the method of claim 19, wherein the first transducer element is the same as the second transducer element (Some or all of the transducer elements that transmit can receive, [0061]).

Regarding claim 25, Hayes teaches the method of claim 19, wherein the acoustic waveforms have different amplitudes for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal…defining the amplitude and/or phase of each frequency component, [0039]).

Regarding claim 26, Hayes teaches the method of claim 19, wherein acoustic waveforms have different phases for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal…defining the amplitude and/or phase of each frequency component, [0039]).

Regarding claim 27, Hayes teaches the method of claim 19, wherein different frequency-coded or phase-coded waveforms are used for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes US 20160270763 A1 in view of Degertekin US 20160249882 A1.

Regarding claim 1, Hayes teaches a method for encoding of acoustic waveforms in synthetic aperture acoustic imaging ([0002-0005]), comprising: 
generating a set of encoded acoustic waveforms for transmission toward a target volume (generates individual coded waveforms at selected transducer elements; individual waveforms to be transmitted (as acoustic waveforms) toward a target volume of interest from one or multiple transmitting positions of a transducer array; [0033]) that includes generating one or more of (i) a unique set of coded waveforms (acoustic waveforms of individual, mutually orthogonal, coded acoustic waveforms transmitted; [0005, 61]), (ii) a transmit delay pattern of time delays for acoustic waveforms to be transmitted at the target volume (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process; [0061]), or (iii) a transmit amplitude and phase pattern of the acoustic waveforms to be transmitted at the target volume (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal); 
coherently transmitting the encoded acoustic waveforms, toward the target volume (instantaneous coherent, wideband, spread-spectrum, coded waveforms in implementations of synthetic aperture ultrasound systems during each transmit-receive interval; [0038]), using a spatially-sampled aperture formed on an array of transducer elements for one or more transducer segments of an acoustic probe device (sub-array 1 includes nine transducer elements on transducer segment 123a in Fig. 11; additional sub-arrays; [0060]), wherein each transducer element used in the transmitting is assigned a first index number 1 to i, wherein i is a number equal to or less than a total number of transducer elements (ordered pairs of column and row numbers that uniquely index each transducer element in Fig. 11 are equivalent to indexing 1 to i; [0060]); 
receiving returned encoded acoustic waveforms (instantaneous coherent, wideband, spread-spectrum, coded waveforms in implementations of synthetic aperture ultrasound systems during each transmit-receive interval; [0038]) on the spatially-sampled aperture, wherein the transducer elements are assigned a second index number 1 to j, wherein j is a number equal to or less than the total number of transducer elements (Some or all of the transducer elements that transmit can receive, [0061]; ordered pairs of column and row numbers that uniquely index each transducer element in Fig. 11 are equivalent to indexing 1 to j; [0060]); 
decoding the returned encoded acoustic waveforms to isolate the ith transmission on the jth reception that correspond to a set of image points of the target volume (the stored data includes the digital format of the received returned acoustic waveforms, the corresponding synthesized waveforms, and corresponding position data of transducer elements operated to transmit and transducer elements operated to receive in transmitting and receiving positions, respectively, [0065]; processing unit is operable to process the received returned acoustic waveforms to produce a data set including the information of at least part of the target volume, [0064]); and 
processing the decoded returned encoded acoustic waveforms to beamform isolated echo samples for each image point of the set of image points of the target volume (processing device is operable to beamform and steer the arbitrary waveforms, [0083]).
Hayes does not teach that the encoded waveforms are spatially and temporally encoded.
However, Degertekin teaches spatially and temporally coded transmit signal generation for volumetric ultrasound imaging ([0003, 38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hayes to spatially and temporally encode the acoustic waveforms similar to Degertekin. This would improve precision and efficiency of beamforming to obtain “volumetric imaging with minimal motion artifacts” (Degertekin: [0042]).

Regarding claim 2, Hayes as modified above teaches the method of claim 1, further comprising forming image of the target volume (the computer is configured to produce an image of at least part of the target volume, [0069]) by processing data associated with the beamformed isolated echo samples (the processing unit of the controller unit is operable to process the received returned acoustic waveforms to produce a data set including the information of at least part of the target volume, [0064]; processing device is operable to beamform and steer the arbitrary waveforms, [0083]; the stored data includes the digital format of the received returned acoustic waveforms, the corresponding synthesized waveforms, and corresponding position data of transducer elements operated to transmit and transducer elements operated to receive in transmitting and receiving positions, respectively, [0065]).

Regarding claim 3, Hayes as modified above teaches the method of claim 1, wherein each time delay in the transmit delay pattern for the acoustic waveforms to be transmitted is selected from a set of random time delays (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process; [0061]).

Regarding claim 4, Hayes as modified above teaches the method of claim 3, wherein the set of random time delays includes a uniform distribution of random values (Some or all of the transducer elements that form the transducer array can transmit (e.g. randomly) includes a uniform distribution of random values (although the transmission order may be randomized, each of the time delay values available for selection is equally likely to occur because all the waveforms generated will need to be transmitted, with none of those transmissions being simultaneous, omitted, or repeated; [0061]) within a range spanning from zero to a maximum tolerated standoff distance between two or more transducer elements (the first of the acoustic waveforms to be transmitted has a zero delay; the last of the acoustic waveforms to be transmitted has a time delay larger than all the other acoustic waveforms and the value of which is determined by the sum of the transmission times for all the other acoustic waveforms; [0061]).

	Regarding claim 5, Hayes as modified above teaches the method of claim 1, wherein generating the transmit delay pattern of time delays for acoustic waveforms includes generating randomly delayed transmission times to allow transmission of acoustic waveforms at random pulse-repetition intervals independently on all transducer elements of the array for one or more transducer segments (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process, [0061]; in Fig. 11, the selected transducer array includes 79 individual transducer elements arranged in eight sub-arrays of the multiple transducer element 123a and 123b, [0060])

Regarding claim 6, Hayes as modified above teaches the method of claim 1, wherein generating the transmit amplitude and phase pattern of the acoustic waveforms includes modulating an amplitude and modulating a phase for each acoustic waveform to be transmitted with respect to a transducer element index or a spatial position of the transducer element (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]; individual transducer elements arranged in sub-arrays in Fig. 11 with unique identifying ordered pairs, [0060]).

Regarding claim 7, Hayes as modified above teaches the method of claim 1, wherein the encoded acoustic waveforms have different amplitudes for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).

Regarding claim 8, Hayes as modified above teaches the method of claim 1 wherein encoded acoustic waveforms have different phases for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).

Regarding claim 10, Hayes teaches an acoustic probe (acoustic probe device 120 in Fig. 1; [0040]) to interface a body structure of a biological subject ([0004]), including: 
one or more transducer segments comprising an array of transducer elements (twelve transducer segments 123 of array in Fig. 7A, [0056]; multiple sub-arrays in arrays 123a and 123b in Fig. 11, [0060]); and 
a probe controller in communication with the array of transducer elements (probe controller in communication with the array of transducer elements; probe controller in Fig. 1; [0004, 55]) to enable selection of a first subset of transducer elements of the array to transmit acoustic waveforms (For transmit, the probe controller is operable to receive the waveform information and the interface includes a multiplexing circuit to route the waveform signals to selected transducer elements; [0004, 55]), and selection of a second subset of transducer elements of the array to receive returned acoustic waveforms (one or multiple transducer segments can be in communication with any or all of the channels of the TREM 110 based on the multiplexing circuitry provided on the probe controller and/or interface, [0004, 55]), 
wherein the first subset of transducer elements are arranged to transmit the acoustic waveforms toward a target volume in the biological subject (probe device 120 can include one transducer segment or an array of multiple transducer segments arranged on a section of the housing body having a particular geometry that makes contact with a body structure of the subject during implementation of the system 100, [0055]; one or more transducer segments including an array of transducer elements arranged on the shaped section of the housing body to transmit acoustic waveforms corresponding to the one or more waveforms generated by the waveform generation and processing device toward a target volume in the biological subject, [0063]) and the second subset of transducer elements are arranged to receive the returned acoustic waveforms that return from at least part of the target volume (probe device 120 can include one transducer segment or an array of multiple transducer segments arranged on a section of the housing body having a particular geometry that makes contact with a body structure of the subject during implementation of the system 100, [0055]; one or more transducer segments including an array of transducer elements arranged on the shaped section of the housing body to receive returned acoustic waveforms that return from at least part of the target volume, [0063]), and 
wherein the acoustic probe is operable to transmit the acoustic waveforms in accordance with a predetermined (the control path provides the probe controller configuration information directly from the control unit of the TREM 110, e.g., which can be determined by the host computer 130, the host computer 130 can effectively pre-load the probe device 120 directly with a number of presets, and then the sequencer in the control unit can iterate through them between each transmit/receive operation, Fig. 2D, [0055]) transmit delay pattern (some or all of the transducer elements that form the transducer array can transmit (e.g., either sequentially, simultaneously or randomly) one or more composite acoustic waveforms, [0061]) such that each of the returned acoustic waveforms is distinguishable from another (the stored data includes the digital format of the received returned acoustic waveforms, the corresponding synthesized waveforms, and corresponding position data of transducer elements operated to transmit and transducer elements operated to receive in transmitting and receiving positions, respectively, [0065]).
Hayes does not teach that the encoded transmit waveforms are spatially and temporally encoded.
However, Degertekin teaches spatially and temporally coded transmit signal generation for volumetric ultrasound imaging ([0003, 38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hayes to spatially and temporally encode the acoustic waveforms similar to Degertekin. This would improve precision and efficiency of beamforming to obtain “volumetric imaging with minimal motion artifacts” (Degertekin: [0042]).

Regarding claim 11, Hayes as modified above teaches the acoustic probe of claim 10, wherein the predetermined transmit delay pattern comprises a set of random time delays (transmit (e.g., either sequentially, simultaneously, or randomly) one or more acoustic waveforms; when the transducer elements transmit randomly, the timing of the beginnings of their respective transmissions is effectively delayed by an amount of time that is being determined according to a random process; [0061]).

Regarding claim 12, Hayes as modified above teaches the acoustic probe of claim 11, wherein the set of random time delays includes a uniform distribution of random values (Some or all of the transducer elements that form the transducer array can transmit (e.g. randomly) includes a uniform distribution of random values (although the transmission order may be randomized, each of the time delay values available for selection is equally likely to occur because all the waveforms generated will need to be transmitted, with none of those transmissions being simultaneous, omitted, or repeated; [0061]) within a range spanning from zero to a maximum tolerated standoff distance of the array of transducer elements (the first of the acoustic waveforms to be transmitted has a zero delay; the last of the acoustic waveforms to be transmitted has a time delay larger than all the other acoustic waveforms and the value of which is determined by the sum of the transmission times for all the other acoustic waveforms; [0061]).

Regarding claim 13, Hayes as modified above teaches the acoustic probe of claim 10, wherein the first subset of transducer elements is different from the second subset of transducer elements (different transducer elements on the transducer segments 130 can be selected to form the receive array to receive the returned acoustic waveforms corresponding to the transmitted acoustic waveform, [0060]).

Regarding claim 14, Hayes as modified above teaches the acoustic probe of claim 10, wherein the first subset of transducer elements is the same as the second subset of transducer elements (some or all of the transducer elements that form the transmit array can also receive the returned acoustic wave forms corresponding to the transmitted acoustic waveform, [0061]).

Regarding claim 16, Hayes as modified above teaches tThe acoustic probe of claim 10, wherein the acoustic waveforms have different amplitudes for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).

Regarding claim 17, Hayes as modified above teaches the acoustic probe of claim 10, wherein acoustic waveforms have different phases for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).

Regarding claim 18, Hayes as modified above teaches the acoustic probe of claim 10, wherein different frequency-coded or phase-coded waveforms are used for each transmission (Explicit amplitude and phase coding of each frequency component of an exemplary transmitted signal, [0039]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes US 20160270763 A1 in view of Degertekin US 20160249882 A1 and further in view of Wegner US 20150080725 A1.

Regarding claim 9, Hayes as modified above teaches the method of claim 1, wherein the unique set of coded waveforms includes arbitrary waveforms that simultaneously satisfy property orthogonality (individual orthogonal coded waveforms provided to the acoustic probe device for transmission, [0005]).
Hayes does not teach that the coded waveforms satisfy the property of range compression.
However, DSI teaches that coded waveforms also satisfy the property of range compression (synthetic aperture ultrasound signal processing technique 600 can include a process 620 to perform axial range compression before the formation of the synthetic aperture in Fig. 6, [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hayes to include range compression as taught by Wegner. This would provide “the benefit of conserving memory” (Wegner: [0089]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes US 20160270763 A1 in view of Degertekin US 20160249882 A1 and further in view of Tarakci US 20020138002 A1.

Regarding claim 15, Hayes as modified above teaches the acoustic probe of claim 14, 
Hayes does not teach wherein the second subset of transducer elements attenuates a transmit crosstalk signal to reduce image artifacts.
However, Tarakci teaches reducing crosstalk between transducing elements (Intermediate structure 204 is an electrically coupled and acoustically isolating structure that serves to reduce crosstalk between the elements of the ultrasound transducing structure 202 in Fig. 2, [0043])
Additionally, attenuating crosstalk would improve data accuracy and therefore reduce image artifacts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic probe of Hayes such that the second transducer element attenuates a transmit crosstalk signal to reduce image artifacts, as taught by Tarakci. This would improve image quality and protect the transducers from internal or external acoustical noise (Tarakci: [0043]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes US 20160270763 A1 in view of Tarakci US 20020138002 A1.

Regarding claim 24, Hayes teaches the method of claim 23, 
Hayes does not teach wherein the second transducer element attenuates a transmit crosstalk signal to reduce image artifacts. 
However, Tarakci teaches reducing crosstalk between transducing elements (Intermediate structure 204 is an electrically coupled and acoustically isolating structure that serves to reduce crosstalk between the elements of the ultrasound transducing structure 202 in Fig. 2, [0043])
Additionally, attenuating crosstalk would improve data accuracy and therefore reduce image artifacts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hayes such that the second transducer element attenuates a transmit crosstalk signal to reduce image artifacts, as taught by Tarakci. This would improve image quality and protect the transducers from internal or external acoustical noise (Tarakci: [0043]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Groenenboom US 6140962: uniform distribution of delays activated pseudo-randomly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645